Citation Nr: 1128335	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service in the Philippine Scouts of the United States Army from August 1946 to March 1947.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for legal entitlement to a one-time payment from the FVEC fund.

In February 2010, the appellant presented testimony at a personal hearing conducted at the Manila RO before a Decision Review Officer (DRO), and in April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The Board notes that the appellant submitted a statement at the April 2011 Board hearing which pertains to a claim to reopen his claim for revocation of forfeiture of VA benefits due to fraud, which was most recently denied in an April 2010 rating decision.  Although the April 2011 statement was received within one year of the April 2010 rating decision, it was received by the Board and not the RO.  As the statement was not filed with the VA office from which the claimant received notice of the determination being appealed, the Board does not construe the April 2011 statement as a notice of disagreement with the April 2010 rating decision.  38 C.F.R. § 20.300 (2010).

The issue of whether new and material evidence has been received to reopen a claim for revocation of forfeiture of VA benefits due to fraud has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant had active service in the Philippine Scouts of the United States Army from August 1946 to March 1947.

2.  In a December 1972 decision, the Veterans Administration Compensation and Pension Service, declared that the appellant had forfeited all rights, claims and benefits to which he might otherwise be entitled.  The RO most recently declined to reopen a claim regarding the propriety of the forfeiture for VA benefits in April 2010.  The April 2010 rating decision is final.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 and West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203, 3.901 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Veterans Claims Assistance Act (VCAA)

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

II.  Legal Criteria

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the 'Filipino Veterans Equity Compensation Fund.'  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d at 749.

Any person who knowingly makes or causes to be made, or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a).

'Fraud' is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any laws administered by VA (except laws relating to insurance benefits).  38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by VA.  Such an adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  That standard of proof is much higher than the typical claims adjudication standard.  The "beyond a reasonable doubt" standard is a higher standard of proof than the "clear and unmistakable evidence (obvious or manifest)" standard required to rebut the presumption of aggravation or the 'clear and convincing evidence' standard required to show actual employability in reducing a rating of 100 percent.  Trilles v. West, 13 Vet. App. 314 (2000); 38 C.F.R. §§ 3.306(b); 3.343(c) (2010).

VA must determine whether the evidence establishes beyond a reasonable doubt that the appellant knowingly made or caused to be made false or fraudulent statements concerning a claim for benefits. The determination of whether the appellant knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Whoever knowingly makes a false or fraudulent affidavit concerning any claim for benefits under the laws administered by VA (except for insurance benefits) shall forfeit all rights, claims, and benefits under all laws administered by VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been notified by VA of the right to present a defense and notice of the specific charges, a detailed statement of the evidence supporting the charges, citation and discussion of the applicable statute, the right to submit a statement or evidence within 60 days either to rebut or explain, and the right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  The burden of proof is upon VA to show that forfeiture is supported by the evidence beyond a reasonable doubt.  Trilles v. West, 13 Vet. App. 314 (2000).

III. Analysis

The appellant claims he is entitled to a one-time payment from the FVEC fund.  The appellant had honorable service in the Philippine Scouts of the United States Army from August 1946 to March 1947.  In a December 1972 decision, the Director off the Veterans Administration Compensation and Pension Service found that the appellant had forfeited all rights to claims and benefits under laws administered by the VA under 38 U.S.C.A. § 3503(a) (1972).  See 38 U.S.C.A. § 6103(a) (2010).  The decision stated that the appellant knowingly, intentionally, and deliberately made, presented and/or caused to be furnished to the VA, materially false and fraudulent statements and evidence in support of his reopened claim for service-connected disability compensation on account of pulmonary tuberculosis.  A December 1973 statement of the case confirmed the forfeiture of benefits.  The appellant did not file a substantive appeal and the December 1972 decision became final.  The appellant filed several claims to reopen his claim for revocation of forfeiture of VA benefits due to fraud, which were denied, most recently in April 2010.  The appellant did not appeal the April 2010 decision and it became final.  38 U.S.C.A. §§ 7104, 7105.

The appellant contends that the medical document which was found fraudulent in a December 1972 decision of the Director of Compensation and Pension Services was genuine because the signature of the doctor was not verified.  (See February 2010 DRO Hearing Transcript (Tr.) at p. 2).  However, the issue of whether new and material evidence has been submitted to reopen a claim for revocation of the forfeiture of VA benefits due to fraud is not currently before the Board.

The Board observes that the appellant does not legally qualify for a one-time payment from the FVEC fund.  The Board notes that any person who knowingly makes or causes to be made, or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a).

The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  Section 1002 (c)(1) provides that the (VA) Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the (VA) Secretary may require.  The Board observes that it is clear that the FVEC fund is 'administered' by the VA Secretary.

In this case, the appellant has forfeited all rights, claims, and benefits under all laws administered by the Secretary (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a).  The distribution of payments from the FVEC fund is administered by the Secretary.  Therefore, the appellant is not entitled to a one-time payment from the FVEC fund.

This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the requirements for a one-time payment from the FVEC fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.



ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


